Citation Nr: 0740858	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-26 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1979 to June 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.  

The case was previously before the Board in June 2006, at 
which time it was remanded for VCAA notice.  The requested 
development having not been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  The AMC/RO 
did not comply with the Board's prior Remand orders.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board remanded the claim for whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a psychiatric disability in 
June 2006, it was for the purpose of complying with the 
notice provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
and the provisions of 38 C.F.R. §§ 3.156(a) and 3.310.  
However, the June 2006 VCAA notice letter did not comply with 
Kent because the veteran was not informed of the basis for 
the denial of service connection for a psychiatric disability 
in the last final decision or told what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  20 Vet. App. 1.  In this regard, the 
Board notes that the veteran was originally denied service 
connection for a nervous condition in a June 1987 RO decision 
and was again denied service connection in November 2000.  
The veteran must be sent a letter that informs him of the 
reasons for the prior denials in June 1987 and November 2000 
and what elements are necessary to substantiate service 
connection for a psychiatric disability, originally claimed 
as a nervous condition.  Id.  

Further, the June 2006 VCAA letter did not inform the veteran 
of criteria necessary to establish service connection on a 
secondary basis.  Moreover, the January 2007 SSOC did not 
contain the pertinent secondary service connection 
regulations.  In addition, the veteran has not been provided 
with the new laws and regulations pertinent to his claim for 
service connection for a psychiatric disability, to include 
as secondary to service-connected myositis and tenosynovitis 
of the left adductors.  In September 2006, while this appeal 
was pending, this regulation was amended; therefore, on 
remand, the RO should provide the veteran with both the old 
version of the regulation prior to the amendment and the new 
version.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. 
§ 3.310(b) (2007).

Accordingly, the case is REMANDED for the following action:

The AMC should notify the veteran of the 
definition of new and material evidence to 
reopen a claim as set forth in the current 
version of section 3.156(a) of VA 
regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denials of his claim 
for a psychiatric disability (originally 
claimed as a nervous condition) in the 
June 1987 and November 2000 RO decisions.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO should send the veteran a notice 
letter in connection with his claim for 
service connection for a psychiatric 
disability, to include as secondary to 
service-connected myositis and 
tenosynovitis of the left adductors.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
condition he is claiming the disability is 
secondary to.  The veteran should also be 
informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



